The first count of the indictment charged appellant, and three others not on trial, with the offense of distilling, making, or manufacturing spirituous liquors, etc. The second count, in proper form and substance. charged the same defendants with the unlawful possession of a still. There was a general verdict of guilty as charged in the indictment as against this appellant, and thereupon *Page 681 
the court sentenced him to an indeterminate term of imprisonment in the penitentiary of not less than three years nor more than three years and six months. Judgment of conviction was pronounced and entered accordingly, from which this appeal is taken. The appeal is predicated upon the record only; there is no bill of exceptions. The record is without error; therefore the judgment of conviction in the circuit court will stand affirmed.
Affirmed.